DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 3 and 11-15, in the reply filed on 6/27/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11-12, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky (CN: 107072613) in view of Ben-Ari (US-PAT-NO: 10037601).

Regarding claims 1, 19, and 20. Boroczky teaches an apparatus for data analysis, comprising processing circuitry configured to:
select from a set of reference data, a first subset of reference data, each element of the first subset of reference data belonging to a first classification category; select from the set of reference data a second subset of reference data (see Fig. 2, page 9, paragraph 4, data processing module 132 receives one or more training data sets 202 and evaluation data set 204 as input. one or more training data sets 202 at least based on the vertical characteristic of the tissue of interest, or changing the vertical characteristic and/or characteristic to train (one or more) classifier); 
train a classifier using the first and second subsets of reference data (see Fig. 1-2, page 11, paragraph 2-3, image data processing module 132 further comprises a feature selecting means 226. Compared with the training, a feature selection component 226 application from the feature selection algorithm 228, the feature selection algorithm and classifier using training data set is selected from all possible characteristic identifying a set of most relevant features. examples of suitable algorithms include, but are not limited to: exhaustive search, genetic algorithm, forward or backward elimination algorithm. image data processing module 132 further comprises a classifier generation component 230. with respect to a training, the classifier generating section 230 using the selected feature establishing and training one or more classifiers for the estimation of health state of the tissue of interest). 
However, Boroczky does not expressly teach:
classify the first and second subsets of reference data using the trained classifier;
select from the set of reference data, a subsequent subset of reference data based upon an evaluation of the classification of the first subset of reference data and/or the second subset of reference data; and
further train the classifier using the subsequent subset of reference data.
Ben-Ari teaches that train a classifier to perform the classification  of the mammogram using high accuracy, using a relatively small size training set labeled as including architectural distortion. The classifier is trained relatively quickly due to the small size of the training set. The small sized training set requires smaller storage capacity. In another example, the trained classifier that is applied to classify a mammographic image performs the classification within a relatively short processing time, using relatively fewer processing resources, and/or using relatively smaller data storage requirements (see Fig. 1, Col. 8, lines 17-26); at each cascade level, the cascade classifier is trained using the mammographic images classified as indicative of architectural distortion (e.g., positive images), optionally the classifier is trained using all positive images. The classifier may be trained using a balancing set of images classified as negative for architectural distortion, obtained by a random sample of the false positive classification of the previous stage (sometimes referred to as hard negatives). Image that actually include architectural distortion, but are incorrectly classified by one or more of the cascade training stages as not including architectural distortion are defined as positive for architectural distortion (e.g., manually by a user) and fed as input into the next cascade level. The cascade classifier trained using the hard negatives obtains lower false-positive rates in comparison to a classifier that is not trained using hard negatives (see Fig. 1-3, Col. 20, lines 37-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boroczky by Ben-Ari for providing train a classifier to perform the classification  of the mammogram using high accuracy, using a relatively small size training set labeled as including architectural distortion, as to classify the first and second subsets of reference data using the trained classifier; for providing the cascade classifier is trained using the mammographic images classified as indicative of architectural distortion (e.g., positive images), optionally the classifier is trained using all positive images. The classifier may be trained using a balancing set of images classified as negative for architectural distortion, as select from the set of reference data, a subsequent subset of reference data based upon an evaluation of the classification of the first subset of reference data and/or the second subset of reference data; for providing The cascade classifier trained using the hard negatives obtains lower false-positive rates in comparison to a classifier that is not trained using hard negatives, as further train the classifier using the subsequent subset of reference data. Therefore, combining the elements from prior arts according to known methods and technique, such as  would yield predictable results.

Regarding claim 11. The apparatus of claim 1, the combination teaches wherein the processing circuitry is configured to
apply the trained classifier to one or more further elements of the set of reference data, or to one or more elements of a further set of data, to thereby classify the one or more further elements of the set of reference data or the one or more elements of the further set of data (see Ben-Ari, Fig. 1-3, Col. 20, lines 49-53, the cascade classifier trained using the hard negatives obtains lower false-positive rates in comparison to a classifier that is not trained using hard negatives).

Regarding claim 12. The apparatus of claim 1, the combination teaches wherein the processing circuitry is configured to
obtain partial medical images, full medical images, or a combination thereof as the reference data (see Boroczky, Fig. 2, page 9, paragraph 4, one or more training data set 202 comprises image, the image corresponding to a image and the tissue of interest without the volume of volume of tissue of interest of the sensing image, image of lower in the two condition is collected at the different time points. one or more of the training data set 202 may also include image data).

Regarding claim 15. The apparatus of claim 1, the combination teaches wherein training the classifier comprises training a neural network (see Ben-Ari, Fig. 1-3, Col. 18, lines 27-30, for training the neural network to extract features from the mammographic image, and/or for training the classifier to output a probability indicative of architectural distortion).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky (CN: 107072613) in view of Ben-Ari (US-PAT-NO: 10037601), and further in view of SHAJI (PGPUB: 20180039887).

Regarding claim 3. The apparatus of claim 1, the combination does not expressly teach wherein the processing circuitry is configured to train the classifier using a one-shot learning algorithm.
SHAJI teaches that features may be computed using the output of a penultimate layer of a deep convolution neural network. In embodiments, training the updated classifier using the extracted features includes forming a positive and a negative set from the training set and using zero-shot and/or one-shot learning to train the updated classifier using the positive and negative sets (see Fig. 4, paragraph 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by SHAJI for providing training the updated classifier using the extracted features includes forming a positive and a negative set from the training set and using zero-shot and/or one-shot learning to train the updated classifier using the positive and negative sets, as wherein the processing circuitry is configured to train the classifier using a one-shot learning algorithm. Therefore, combining the elements from prior arts according to known methods and technique, such as one-shot learning to train the updated classifier, would yield predictable results.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky (CN: 107072613) in view of Ben-Ari (US-PAT-NO: 10037601), and further in view of Ioffe (PGPUB: 8751530).

Regarding claim 13. The apparatus of claim 1, the combination does not expressly teach wherein the processing circuitry is configured to perform a similarity search by applying query data to the trained classifier.
Ioffe teaches that the measure of similarity may thus be based on a value of the function F(q,p). Alternatively, determining the measure of similarity may further include training an image classifier using one or more images from the plurality, calculating a score indicating the relevance of the first image to the first search query by using the trained image classifier. The measure of similarity is based on the calculated score (see  Col. 2, lines 39-46); the measure of similarity may further be based on the identified difference. The category may further be determined by accessing a database that relates keywords to categories the keywords are associated with. The second search query may further encompass the first search query, such that images that are responsive to the first search query are necessarily responsive to the second search query (see  Col. 3, lines 1-7); the function F(q,p) may further be evaluated with the parameter q being based on the first query and the parameter p being based on the first image. The measure of similarity may be based on a value of the function F(q,p). Alternatively, determining the measure of similarity may further include training an image classifier using one or more images from the plurality, calculating a score indicating the relevance of the first image to the first search query by using the trained image classifier. The measure of similarity may thus be based on the calculated score (see  Col. 3, lines 12-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Ioffe for providing that the category may further be determined by accessing a database that relates keywords to categories the keywords are associated with; determining the measure of similarity may further include training an image classifier using one or more images from the plurality, calculating a score indicating the relevance of the first image to the first search query by using the trained image classifier, as wherein the processing circuitry is configured to perform a similarity search by applying query data to the trained classifier. Therefore, combining the elements from prior arts according to known methods and technique, such as to perform a similarity search by applying query data to the trained classifier, would yield predictable results.

Regarding claim 14. The apparatus of claim 13, the combination teaches wherein the processing circuitry is configured to
perform the similarity search by using the trained classifier with respect to a predetermined database to find one or more data elements in the database that are similar to the query data (see claim 13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667